972 F.2d 1346
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Anthony Timothy RHYMES, Defendant-Appellant.
No. 90-50651.
United States Court of Appeals, Ninth Circuit.
July 16, 1992.

Before TANG, KOZINSKI and TROTT, Circuit Judges.

ORDER

1
On April 16, 1992, we filed a memorandum disposition in the above-titled action affirming the district court in part but remanding for clarification of an issue pertaining to sentencing.   We now vacate the district court's sentencing decision and remand for sentencing in accordance with United States v. Huffhines, No. 91-50426, slip op. 6593, 6608-09 (9th Cir.  June 15, 1992), and United States v. Sahakian, No. 91-10199, slip op. 5975, 5979-80 (9th Cir.  May 26, 1992).


2
This order disposes of the issues raised in appellant's petition for rehearing and suggestion for rehearing en banc.   We therefore deny and reject as moot.